Per Curiam.
Assuming what the defendants contend for, that the election of the location of the gospel lot belonged to Z. Platt, the patentee, there is sufficient evidence of his locating it, as actually run out by the surveyor, and designated by marks and monuments. His first location on the map was corrected and controlled by his subsequent assent to the lot as run out. He could not have been ignorant of the location by the surveyor. He re sided at Plattsburgh, near the premises, and the surveyors reported to him weekly, and he corrected what he deemed incorrectly run. The N. E. corner of the gospel lot, by the field book, began at a beach tree, on the river Saranac, and about seven chains E. of where Vandenburgh had his saw-mill. This was a place of notoriety, and it could not have passed without observation.
The plaintiff is accordingly entitled to recover.